UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) T QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For thequarterly period ended November 30, 2007 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-118259 CHINA SUN GROUP HIGH-TECH CO. (Exact name of small business issuer as specified in its charter) Delaware 54-2142880 (State or other jurisdiction of incorporation or organization) (IRS Employer identification No.) 1 HUTAN STREET, ZHONGSHAN DISTRICT DALIAN, PEOPLE’S REPUBLIC OF CHINA (Address of principal executive offices) (86411) 8289-7752 (Issuer's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNo □ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes□ No T State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:43,422,971 shares of Common Stock, $.001 par value, were outstanding as of January 7, 2008 Transitional Small Business Disclosure Format: Yes□ No T PART I – FINANCIAL INFORMATION Item 1.Financial Statements CHINA SUN GROUP HIGH-TECH CO. (Formerly Capital Resource Funding, Inc.) INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Page Condensed Consolidated Balance Sheets as of November 30, 2007 and May 31, 2007 F-2 Condensed Consolidated Statements of Operations and Comprehensive Income for the six months ended November 30, 2007 and 2006 F-3 Condensed Consolidated Statements of Cash Flows for the six months ended November 30, 2007 and 2006 F-4 Condensed Consolidated Statements of Stockholders’ Equity for the six months ended November 30, 2007 F-5 Notes to Condensed Consolidated Financial Statements F-6 to F-18 F-1 CHINA SUN GROUP HIGH-TECH CO. (Formerly Capital Resource Funding, Inc.) CONDENSED CONSOLIDATED BALANCE SHEETS AS OF NOVEMBER 30, 2, 2007 (Currency expressed in United States Dollars (“US$”), except for number of shares) November 30, 2007 May 31, 2007 (unaudited) (audited) ASSETS Current assets: Cash and cash equivalents $ 2,444,688 $ 813,163 Accounts receivable, net 3,203,211 4,754,929 Inventories 1,214,894 1,932 Total current assets 6,862,793 5,570,024 Property, plant and equipment, net 11,504,993 10,774,216 TOTAL ASSETS $ 18,367,786 $ 16,344,240 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable, trade $ 165,757 $ 595,941 Customers deposits 5,095 688,448 Value added tax payable 646,757 229,897 Income tax payable 765,096 810,413 Other payables and accrued liabilities 616,746 278,714 Total liabilities 2,199,451 2,603,413 MINORITY INTEREST 4,444,690 3,994,658 Stockholders’ equity: Convertible preferred stock, $0.001 par value; 20,000,000 shares authorized; no shares issued and outstanding as of November 30, 2007 and May 31, 2007 - - Common stock, $0.001 par value; 100,000,000 shares authorized; 43,422,971 shares issued and outstanding as of November 30, 2007 and May 31, 2007 43,423 43,423 Additional paid-in capital 9,595,204 9,595,204 Accumulated other comprehensive income 1,271,641 225,808 Retained earnings (accumulated deficits) 813,377 (118,266 ) Total stockholders’ equity 11,723,645 9,746,169 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 18,367,786 $ 16,344,240 See accompanying notes to condensed consolidated financial statements. F-2 CHINA SUN GROUP HIGH-TECH CO. (Formerly Capital Resource Funding, Inc.) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE SIX MONTHS ENDED NOVEMBER 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) (unaudited) Three months ended November 30, Six months ended November 30, 2007 2006 2007 2006 REVENUE, NET $ 5,357,190 $ 1,739,287 $ 9,093,027 $ 3,023,380 Cost of revenue 3,548,070 1,196,081 6,001,286 1,995,431 Gross profit 1,809,120 543,206 3,091,741 1,027,949 OPERATING EXPENSES: General and administrative 518,765 337,023 696,999 430,488 Research and development 61,527 60,712 86,400 72,187 Depreciation 94,943 48,533 187,640 135,050 Total operating expenses 675,235 446,268 971,039 637,725 INCOME FROM OPERATIONS 1,133,885 96,938 2,120,702 390,224 OTHER INCOME: Interest income 1,276 - 1,276 - INCOME BEFORE INCOME TAXES AND MINORITY INTEREST 1,135,161 96,938 2,121,978 390,224 Income tax expenses (396,679 ) (31,989 ) (740,303 ) (128,774 ) Minority interest (241,227 ) (19,485 ) (450,032 ) (78,435 ) NET INCOME $ 497,255 $ 45,464 $ 931,643 $ 183,015 Other comprehensive income: - Foreign currency translation gain 381,624 51,847 1,045,833 168,438 COMPREHENSIVE INCOME $ 878,879 $ 97,311 $ 1,977,476 $ 351,453 Net income per share – Basic and diluted $ 0.01 $ 0.00 $ 0.02 $ 0.01 Weighted average number of shares outstanding during the period – Basic and diluted 43,422,971 41,732,806 43,422,971 35,728,370 See accompanying notes to condensed consolidated financial statements. F-3 CHINA SUN GROUP HIGH-TECH CO. (Formerly Capital Resource Funding, Inc.) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED NOVEMBER 30, 2 (Currency expressed in United States Dollars (“US$”)) (unaudited) Six months ended November 30, 2007 2006 Cash flows from operating activities: Net income $ 931,643 $ 183,015 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation 187,640 135,050 Minority interest 450,032 78,435 Changes in operating assets and liabilities: Accounts receivable, trade 1,673,161 (2,999,647 ) Inventories (1,194,393 ) 146,443 Deposits and prepayments - (16,148 ) Accounts payable, trade (441,807 ) 1,426,103 Customer deposits (693,937 ) - Value-added tax payable 403,481 143,027 Income tax payable (69,359 ) 123,892 Other payables and accrued liabilities 333,774 110,986 Net cash provided by (used in) operating activities 1,580,235 (668,844 ) Cash flows from investing activities: Purchase of plant and equipment (470 ) (55,404 ) Net cash used in investing activities (470 ) (55,404 ) Cash flows from financing activities: Advances from a related party - 743,621 Net cash provided by financing activities - 743,621 Foreign currency translation adjustment 51,760 44,291 NET CHANGE IN CASH AND CASH EQUIVALENTS 1,631,525 63,664 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 813,163 206,928 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 2,444,688 $ 270,592 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $ 809,662 $ 4,882 Cash paid for interest expenses $ - $ - See accompanying notes to condensed consolidated financial statements. F-4 CHINA SUN GROUP HIGH-TECH CO. (Formerly Capital Resource Funding, Inc.) CONSOLDIATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THE SIX MONTHS ENDED NOVEMBER 30, 2007 (Currency expressed in United States Dollars (“US$”), except for number of shares) (unaudited) Convertible preferred stock Common stock Additional paid-in Accumulated other comprehensive (Accumulated deficit)/ retained Total stockholders’ No. of shares Amount No. of shares Amount capital income earnings equity Balance as of May 31, 2007 - $ - 43,422,971 $ 43,423 $ 9,595,204 $ 225,808 $ (118,266 ) $ 9,746,169 Net income for the period - 931,643 931,643 Foreign currency translation adjustment - 1,045,833 - 1,045,833 Balance as of November 30, 2007 - $ - 43,422,971 $ 43,423 $ 9,595,204 $ 1,271,641 $ 813,377 $ 11,723,645 See accompanying notes to condensed consolidated financial statements. F-5 NOTE－1 BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with both generally accepted accounting principles for interim financial information, and the instructions to Form 10-QSB and Item 310(b) of Regulation S-B.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The accompanying unaudited condensed consolidated financial statements reflect all adjustments (consisting of normal recurring accruals) that are, in the opinion of management, considered necessary for a fair presentation of the results for the interim periods presented. Interim results are not necessarily indicative of results for a full year. The condensed consolidatedfinancial statements and related disclosures have been prepared with the presumption that users of the interim financial information have read or have access to our annual audited consolidated financial statements for the preceding fiscal year. Accordingly, these condensed consolidated financial statements should be read in conjunction with the unaudited consolidated financial statements andthe related notes thereto contained in our Annual Report on Form 10-KSB for the year ended May 31, 2007. NOTE－2 ORGANIZATION AND BUSINESS BACKGROUND China Sun Group High-Tech Co. (the “Company” or “CSGH”) was organized under the laws of the State of North Carolina on February 2, 2004 as a subchapter S-Corporation. On August 24, 2007, the Company was reincorporated in the State of Delaware and changed its name from “Capital Resource Funding, Inc.” to “China Sun Group High-Tech Co.” Also, the Company was authorized to change its par value from $0.00000005 to $0.001 per share. On February 28, 2007, the Company completed a stock exchange transaction with Da Lian Xin Yang High-Tech Development Co., Ltd. (“DLX”). DLXwas incorporated as a limited liability company in the People’s Republic of China (“PRC”) on August 8, 2000 with its principal place of business in Da Lian City, Liaoning Province, the PRC. Upon completion of the exchange, DLX became a majority-owned subsidiary of CSGH and the former owners of DLX then owned 93% of the issued and outstanding shares of the Company. The stock exchange transaction has been accounted for as a reverse acquisition and recapitalization of the CSGH whereby DLX is deemed to be the accounting acquirer (legal acquiree) and CSGH to be the accounting acquiree (legal acquirer). The accompanying condensed consolidated financial statements are in substance those of DLX, with the assets and liabilities, and revenues and expenses, of CSGH being included effective from the date of the stock exchange transaction.CSGH is deemed to be a continuation of the business of DLX. Accordingly, the accompanying condensed consolidated financial statements include the following: (1) the balance sheet consists of the net assets of the accounting acquirer at historical cost and the net assets of the accounting acquiree at historical cost; and (2) the financial position, results of operations, and cash flows of the accounting acquirer for all periods presented as if the recapitalization had occurred at the beginning of the earliest period presentedand the operations of the accounting acquiree from the date of stock exchange transaction. CSGH and DLX are hereinafter referred to as (the“Company”). The Company, through its subsidiary, DLX, principally engages in the production and sales of cobaltosic oxide, which is the primary raw material used in lithium ion rechargeable batteries. F-6 NOTE－3 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accompanying condensed consolidated financial statements reflect the application of certain significant accounting policies as described in this note and elsewhere in the accompanying condensed consolidated financial statements and notes. l Use of estimates In preparing these consolidated financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities in the balance sheets and revenues and expenses during the period reported.
